Patterson, J.:
In an action for the partition of real property, and after the premises had been sold under final judgment, a referee was appointed to make distribution of the proceeds of sale among the parties entitled, according to their respective interests in such proceeds. His report was made to the court and was confirmed. The order-of confirmation is appealed from by the defendant Charles B. Nichols, whose relation to the property and whose particular claim urged on this appeal will be hereinafter referred to. The property' belonged to John Howells, who died seized of it and intestate on the 16th day of May, 1875. It consisted of a lot of ground with a, building thereon in the city of New York. Mr. Howells left him surviving a widow, the plaintiff Rachel Howells, and several children, among whom, was his daughter Elizabeth, who married Charles B. Nichols, the present appellant. There was a child born the issue of this marriage, but that child died. Mrs. Nichols died intestate, her mother survived her and is still alive. Charles B. Nichols claims and has an interest as tenant by the curtesy in the share to which his wife was entitled, and the subject discussed on this appeal is the extent of such interest.
After the death of Joim Howells the widow and children, or some of them, resided on the premises in question for many years.. The interests of some of the parties, as they existed at the death -of John Howells, were changed from timé to time by conveyances, to which it is not necessary to refer particularly, except to state that on the 29th of January, 1897, all of the parties in interest — among them Elizabeth Nichols, wife of Charles B. Nichols — entered into-an agreement and executed a deed by which their respective inter-, ests were declared and defined. The 2d clause of that agreement is as follows: “ That the first claims * upon said premises and the issues and rents therefrom is-that of the widow Rachel Howells,, as dowress, and is one-third of the net rents of said premises for her-*463life. That subject to such dower the parties hereto now stand, seized in fee simple absolute of the following undivided interests in. said premises, to wit: Rachel Howells is seize'd of a full undivided, two-thirtieths part therein, and John H. Howells, Elizabeth Nichols,. Rhoda Hoffman and Martha Howells are each seized of a full undivided seven-thirtieth part therein; and the contracting parties, hereto hereby mutually grant, bargain and sell, remise, release,, convey and confirm said premises inter se, so that each stands seized of the undivided interest last above respectively ascribed to the said, contracting parties, each of whom is to have and to hold "his or her said share in said premises to himself or to herself (as the case may be) and to his or to her use and to the use and benefit of their respective heirs and assigns forever, subject only to the terms of this writing.”
The terms of that agreement and deed are controlling as to the-, interests of the parties as they were thereby declared to exist by such parties themselves. When the action for partition was brought, and it appeared that the plaintiff Rachel Howells had a dower-interest, and the defendant Charles B. Nichols an interest as tenant by the curtesy in his wife’s share, they elected to take a specific, gross sum in lieu of their respective interests, and each aided in expediting the action. The defendant Charles B. Nichols,, in his; answer, alleges that his title or interest in the property as a tenant by the curtesy is an undivided seven-thirtieth part, subject to the-right of dower of the widow, Rachel Howells, and thus he, acknowledges that his wife’s share was subject to her mother’s, dower, which is only in accordance with the terms of the agreement and deed hereinbefore mentioned. In addition to that, the report, of the referee upon title, which was confirmed by the court,, states, that “ Rachel Howells as widow of said John Howells is entitled to her full thirds and dower in said entire premises, and that subject to this the shares and interests of each of the parties seized in and possessed of said real estate are respectively as follows: ” (naming-them) including the appellant’s interest as tenant by the curtesy, and. that interest is declared to be one hundred and five four hundred and fiftieths of the real estate; that fractional part being ascertained after-computing the dower right of Rachel Howells in the whole estate. The defendant Charles B. Nichols consented to the confirmation *464and filing of that report,, after which final„ judgment was entered. ■By that final-judgment it is provided that the referee; “shall pay to the defendant Chárlesl B. Nichols, tenant by the curtesy in the' share or part of said real estate of which his late wife, Elizabeth Nichols, died seized, being; a life estate in an undivided seven-thirtieths part, subject to the said right of dower of said Rachel-Howells, and in present satisfaction and release of his tenancy by-the curtesy, such gross sum as is provided to be paid by -law and' by the rules of this court.” Charles B. Nichols consented to the entry of that judgment,, and the rights of- all the parties were .thereby conclusively fixed- Thus, by the' determination of theSupréme Court, based upon the acquiescence of Charles B. Nichols,' it is established that his interest as tenant by the curtesy extended only to such parts or so much of the share Of his deceased wife in the premises as were freed from claim to dower; and as the learned-judge before whom this matter came.at the Special Term said,' Charles B. Nichols is now precluded from questioning rights which'have been definitely settled and fixed by the final judgment herein.'-
Apart, however, from the ground upon which the court below" confirmed the report of the referee making distribution of- the proceeds of sale, the present contention of-the appellant Nichols canndt, be sustained. It is that he is entitled to have his interest computed • on - the whole estate his wife would'have been entitled to in any-event. The referee was-right in computing the value of that interest after deducting the ¡ widow’s' dower ' therein. In Matter of Cregier (1 Barb. Ch. 600) it is said: “ Where the husband takes land by descent from his father subject to the dower of his mother in the same and the dower is afterwards assigned to her, such assignment relates back to thej death of the father, so as to deprive the widow of the son who dies in the lifetime of his mother of dower even in the reversion of the third of the estafe which is -assigned to the mother for dower. (Dunham v. Osborn, 1 Paige’s Rep. 634.) And upon the same principle, where the estate descends to a daughter who is a feme covert, and ¡who dies; in the lifetime of the mother to whom dower in the premises is subsequently assigned, the husband of such daughter will not be entitled to an estáte by the curtesy in the third of the premises which is thus assigned to the widow of' his wife’s father, for dower; even after the termination of the life *465estate of such widow in that third of the premises. (Reynolds v. Reynolds, 5 Paige’s Rep. 161.) ”
In the case at bar there was an assignment of dower or its equivalent. There was none by judicial proceeding or determination, nor was there any speeific land set apart to the dowress, but at common law the rule is well established that when property out of which dower is to be assigned is in itself indivisible and, therefore, will not admit of setting apart a portion by metes and bounds, an allotment may be made to the widow of her proportionate share of rents and profits issuing from the entire property. ( White v. Story, 2 Hill, 548; Van Gelder v. Post, 2 Edw. Ch. 579; Coates v. Cheever, 1 Cow. 463.)
Agreements imter pa/rtes constituting assignments or admeasurements of dower are recognized by the courts as effectual for that purpose, where the intention is clearly manifested. (Aikman v. Harsell, 98 N. Y. 192.) In this case that intention appears. The prior claim on all the premises is that of the widow. She is apportioned one-third of net rents during her life, and it is provided in the agreement that the property shall not be sold during her lifetime without her consent. Her dower interest is not created by the deed of 1897. Its existence is recognized, and there is that set apart to her from which she can realize that interest during her lifetime. In our judgment that deed constituted a sufficient assignment of dower, and there was no merger of that dower in any superior estate.
The order appealed from should be affirmed, with costs.
Van Brunt, P.. J., O’Brien, Hatch and Laughlin, JJ., concurred.
Order affirmed, with costs.

 Sic.